DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments received 3/8/2021.
Claims 10-18 remain withdrawn without traverse per response on 4/14/2020.
Claims 7 and 19-20 have been canceled.
No claim has been amended.
Claim 23 is newly added. 
Claims 1-6, 8-9 and 21-23 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021, has been entered.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Official Notice / Admitted Prior Art
With regard to claim 7, the common knowledge declared to be well-known in the art is hereby taken to be Applicant admitted prior art because the Applicant failed to traverse the Examiner’s assertion of Official Notice made in Non-Final OA 5/21/2020. To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by Applicant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice is inadequate. Support for the Applicant’s assertion should be included. Applicant’s response to the Examiner’s Official Notice (Remarks, 9/18/2020, pg. 23) is therefore inadequate. Because Applicant failed to traverse Examiner’s Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Dependent claim 7 recites, “…wherein, to parse through the search metadata to determine a search context is based at least in part on an identity of the internet search engine…”. However, this limitation lacks an antecedent basis. The term “parse” is recited in a ‘wherein clause’ referencing another 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-9, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claim 1: 
“analyze, via one or more trained machine-learning models, the one or more IP addresses relative to the number of bits associated with the character string to determine a search context that corresponds to the client-initiated search;
retrieve, from a data store, one or more recommendations for presentation to the client device, based at least in part on the search context; and
select at least one recommendation of the one or more recommendations to present to the client device. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal 
That is, the analysis, retrieval, and selection steps, as drafted, are simply steps of targeted advertising (e.g. gathering information about one's intended market – i.e. “a search context” and attempting to customize/select the information then provided, such as a “recommendation”), which is a basic economic practice1 (i.e. a judicial exception). Additionally, the mere nominal recitation of a generic processor and memory including generic modules and/or a generically recited “trained machine-learning model” intended to perform various steps does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. No technical solution is recited and no technical problem is presented requiring a technical solution. Note that there is no technical solution presented for performing the “analysis” to determine a context from the given variables. Instead, this is left up to an entirely separate field of study – i.e. machine learning. As drafted, the claims as a whole merely describe how to generally “apply” the concepts of targeting recommendations, via generic computers, based on a retrieved search context via the use of “machine learning” without presenting a technical solution to a technical problem. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process and the recitation of “machine learning” is akin to pulling a known tool off the shelf and is not applicant’s invention. The machine learning model is only recited at a high level of generality and at this level is simply an off-the-shelf tool used to gather the “search context”. Simply implementing the abstract idea on a generic computer and/or with generic “machine-learning models” is not a practical application of the abstract idea. 
retrieve search metadata of a client-initiated search that is conducted via an internet search engine, the search metadata including a number of bits associated with a character string that is input as part of the client-initiated search and one or more Internet Protocol (IP) addresses via the client device in response to the client-initiated search”
However, these steps also do not present a technical solution to a technical problem. Instead, these steps at this level are extra-solution activity and data-gathering steps – e.g. Applicant’s invention is not a novel or new technique for “retrieving search metadata”. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional limitations. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claim 2 recites the following: “The system of claim 1, wherein the one or more modules are further executable by the one or more processors to: retrieve, from a data store, client behavior data associated with the client device, the client behavior data including instances of historical search metadata and corresponding search contexts; and generate a client behavior model based at least in part on the client behavior data, the client behavior model to identify at least one recommendation to present to the client device; analyze the client behavior model to identify data patterns between the search context and the client behavior data, and wherein to select the at least one recommendation is based at least in part on an analysis of the client behavior model.” However, these features are similar to the already identified abstract idea but not significantly more. For example, there is no particular method recited for “generating” a “client behavior model” nor a technique or method of “analyz[ing]” such model. 
A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here)..
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 23 are rejected under 35 U.S.C. 103 as obvious over Berg et al. (US 10,650,475 B2; hereinafter, "Berg") in view of Krueger (US 10,387,408 B2; hereinafter, "Krueger").

Claim 1: (Currently amended)
Pertaining to claim 1, Berg teaches the following:
A system comprising: one or more processors (Berg [14:4-24] e.g. “communication devices with processors…” and “processor 706”, etc…); memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors [to]: 
retrieve search metadata of a client-initiated search that is conducted via an internet search engine (Berg, see at least [11:3-52], e.g. “Text may be entered 300 into a search interface at a user device 202…. metadata attached to a received payload is identified. Here, the received payload is the request for typeahead search results 304. Metadata that may be attached to the payload may include regions associated with the entered user input, interest information associated with the regions, traveler profile information, location information based on IP address, geolocation information from a mobile device, and prior search results,… Metadata that may be attached to the payload may include regions associated with the entered user input [character string], interest information associated with the regions, traveler profile information, location information based on IP address [the one or more IP addresses], etc…”),  

the search metadata including a number of bits associated with a character string that is input as part of the client-initiated search and one or more Internet Protocol (IP) addresses accessed via the client device in response to the client-initiated search (Krueger, see at least [18:34-40] teaching: “…The search interface component 820 may access and retrieve one or more search queries (e.g., a plurality of search queries) from the search query history store 830 [search metadata] using a history search command (e.g., | history). For example, a history search command may be defined to retrieve a history of search queries executed in a search computing system…” and per at least [7:44-8:61] teaches: fields extracted from a search query into such search history store include IP address [one or more Internet Protocol addresses] of a target and characters [a character string], as follows: “Upon receiving search query 402, query processor 404 sees that search query 402 includes two fields "IP" and "target." Query processor 404 also determines that the values for the "IP" and "target" fields have not already been extracted from events in data store 414, and consequently determines that query processor 404 needs to use extraction rules to extract values for the fields…. Then extracting all of the following characters until a comma or period is reached. Next, field extractor 412 returns field values 421 to query processor 404, which executes the command "stats count target" to count the number of unique values contained in the target fields, which in this example produces the value "2" that is returned as a final result 422 for the query, etc…”
The only difference between the prior art teachings of Krueger and the limitation in question is that Krueger extracts a number of characters of a character string and does not explicitly teach “bits” associated with the character string. However, the Examiner notes that representing a character as a bit is within the level of ordinary skill in the art and would be obvious to try, for example if needed to represent each character as ASCII – American Standard Code for Information Interchange, which requires seven bits for each character and because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a ;
Analyze, via one or more trained machine-learning models, the one or more IP addresses relative to the number of bits associated with the character string to determine a search context that corresponds to the client-initiated search (Berg, see at least [4:3-20], [5:26 - 6:8] teaching machine learning may be used to predict an interest of a user, and hence which content should be retrieved and presented via presentation module 104 within a panel portion, given a known user, associated with an IP address, who has entered a subset of characters into a search query field: “…For example, if a subset of characters in field 152 are "FLOR" then, panel presentation module 104 may identify panel objects 106 related to either a first region (e.g., geographic region) describing "Flor-A-Mar, New Port Richey, Florida" or a second region describing "Florida" at-large… the constituent portions 158 of user interface (e.g., regions 108) are selected as a function of, for example, on predicted next characters that may likely follow the initial entry of "FLOR." As more searches relate to "Florida" at-large, then panel presentation module 104 may be configured to generate data representing panel portions "Florida 158a", Disney/Orlando" 158b, "Florida Keys" etc…, rather than panel portions relating to Flor-A-Mar…”; Also note per at least [8:56-58]: “…factors may be used to rank or otherwise identify and select interests for inclusion as a sub-panel object. For example, the time of year, the geographic location of the searching user as obtained by an IP address…”; i.e. IP address of user is analyzed to help determine “first region (e.g., geographic region)” which is used to help decide, via machine learning, what a user is interested in given a subset of search characters. Also, note supra that each character is understood to be represented by 7x bits; therefore, knowing the number of characters in the subset, the number of bits are also known. See also at least Berg [11:3-61], e.g.: “Metadata that may be attached to the payload may include regions associated with the entered user input, interest information associated with the regions, … location information based  machine learning techniques may be used to determine a priority setting for one or more panel objects.…”; applicant’s “search context”2 is open to interpretation and reads on at least Berg’s determined “Search results” and/or “relevant interests”, etc…); 
retrieve, from a data store, one or more recommendations for presentation to the client device, based at least in part on the search context (Berg, see at least [11:16-12:23] “panel objects” [recommendations] are requested, identified, and then retrieved for presentation based on for example the determined interests [search context]); and 
select at least one recommendation of the one or more recommendations to present to the client device (Berg, see at least [11:16-12:23], e.g. “…For example, the top five panel objects of the candidate panel objects may be selected based on various factors, including …past search history and/or search results, etc…”).
Therefore, the Examiner understands that the limitations in question are merely applying a known technique obvious in view of Krueger’s teachings (extracting and storing IP address of a target and bits of characters of a search string in a search query history store used to access the IP address) which is applicable to a known base device/method of Berg (who already uses search metadata such as search history to determine content of interest to a user via machine learning) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Krueger to the device/method of Berg because Berg and Krueger are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 2: (Original)
Berg/Krueger teach the limitations upon which this claim depends. Furthermore, Berg teaches the following:
… retrieve, from a data store, client behavior data associated with the client device, the client behavior data including instances of historical search metadata and corresponding search contexts (Berg, see at least [11:32-52] e.g. API may access a cache [data store] and “…The cache may include the tree of metadata [historical search metadata] that establishes associations [corresponding] between interests, regions, and additional layers of sub-panels….”; The content presented within Berg’s subpanels, see at least Figs. 1B, 4A-4B, [5:55-60] and associated disclosure, include search results/content [search context]); and 
generate a client behavior model based at least in part on the client behavior data, the client behavior model to identify at least one recommendation to present to the client device; analyze the client behavior model to identify data patterns between the search context and the client behavior data, and wherein to select the at least one recommendation is based at least in part on an analysis of the client behavior model
 (Berg, see at least [6:5-10], e.g. “…panel presentation module 104 may be configured to implement machine learning [a model] or any other process for correlating search patterns [behaviors] to predict which panel portions ought to be presented for each unique combination of text characters entered into field 152.”)

Claim 23: (New)
Berg/Krueger teach the limitations upon which this claim depends. Furthermore, Berg teaches the following:
The system of claim 2, wherein the one or more modules are further executable by the one or more processors to:
determine a geolocation associated with a client device performing the client initiated
search (Berg, see at least [8:55-65] e.g. geographic region of the searching user is obtained by , and
wherein, to select the at least one recommendation is further based at least in part
on the geolocation. (Berg, see at least [8:55-65]: “…other processes and factors may be
used to rank or otherwise identify and select interests for inclusion as a sub-panel object. For example, the time of year, the geographic location of the searching user as obtained by an IP address and/or GPS information, the country of origin associated with the searching user…”)

Claim 3: (Original)
Berg/Krueger teach the limitations upon which this claim depends. Furthermore, Berg teaches the following:
The system of claim 1, wherein the search metadata further includes a time-stamp associated with the client-initiated search (Berg, see at least [8:55-60] and [11:25-45], e.g. “time of year”, “time of day”, “location of searching user based on IP address of browser and/or geolocation information from a  mobile application…”), and wherein, to select the at least one recommendation is based at least in part on a time of day or day of a week that corresponds to the time-stamp associated with the client- initiated search (Berg, see at least [8:55-60] and [11:25-45], teaching e.g.: “For example, the top five panel objects of the candidate panel objects may be selected based on various factors, including popularity among users of the listing management system 100, past search history and/or search results, time of
year, time of day, location of the searching user based on IP 40 address of browser and/or geolocation information from a mobile application,…”)

Claim 4: (Original)
Berg/Krueger teach the limitations upon which this claim depends. Furthermore, Berg teaches the following:
… retrieve, from the client device, a device identifier associated with the client device; and 
determine a geographic location of the client device at a point in time that corresponds to a time-stamp of the client-initiated search, based at least in part on the device identifier, and wherein to select the at least one recommendation is further based at least in part on the geographic location of the client device (Berg, per at least [8:55-60]: “…other processes and factors may be used to rank or otherwise identify and select interests for inclusion as a sub-panel object. For example, the time of year, the geographic location of the searching user as obtained by an IP address3 and/or GPS information…”; see footnote below; IP address is a device identifier and location is based on IP address per Berg, etc…)

Claim 5: (Original)
Berg/Krueger teach the limitations upon which this claim depends. Furthermore, Berg teaches the following:
… retrieve, from a data store, client behavior data associated with the client device; and 
analyze the client behavior data to identify data patterns between the one or more recommendations and the client behavior data, and wherein to select the at least one recommendation is based at least in part on an analysis of the client behavior data (Berg, see at least [6:5-10], e.g. “…panel presentation module 104 may be configured to implement machine learning [a model] or any other process for correlating search patterns [behaviors] to predict which panel portions ought to be presented for each unique combination of text characters entered into field 152…”)

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Berg in view of Krueger further in view of Dikla (US 2017/0032248 A1; hereinafter, "Dikla").

Claim 6: (Original)
Berg/Krueger teach the limitations upon which this claim depends. Furthermore, Berg teaches the following:
The system of claim 5, wherein the one or more modules are further executable by the one or more processors to: assign a suitability score to individual recommendations of the one or more recommendations (Berg, e.g. per [11:50-60] teaches: “…candidate panel objects [recommendations] are ranked according to a priority setting [a suitability score]… machine learning techniques may be used to determine a priority setting for one or more panel objects [recommendations]. The ranking of panel objects may change the ordering of the panel objects as rendered within the search interface…”,)
Although Berg/Krueger teach the limitations upon which this claim depends, Berg may not explicitly teach all the nuances of the below limitation. However, regarding these features, Berg in view of Dikla teaches the following:
the suitability score being based on the data patterns4 between the individual recommendations and the client behavior data, and wherein, to select the at least one recommendation is further based at least in part on the suitability score being greater than a predetermined suitability threshold (Dikla, see at least [0030]-[0034] and [0073]-[0076], teaching e.g.: “For example, a candidate activity may be designated as an identified activity based on its activity score [suitability score] exceeding a threshold value.  Each activity model could have a corresponding threshold value for being identified, which may be machine learned for that activity model.…activity analyzer 260 can extract and identify activity instances from multiple-historical events, such as activity 308 shown in FIG. 3 (i.e., a multi-event activity).  In doing so, activity analyzer 260 can apply various forms of pattern matching algorithms to the historical instances of the events, including tracked features, activity scores, and the like. …as one specific example, where the number of selected historical events exceeds a threshold number, the activity may be identified as a practiced activity... For example, activity analyzer 260 may analyze patterns of the semantic characteristics of selected historical events.  As an example, for a given semantic characteristics, that may or may not be present in all of the .
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Dikla (determining an activity score [suitability score], e.g. via machine learning, based on identified activity instances from multiple-historical events [data patterns between recommendations and client behavior data]; the activity score must be above a threshold value to be an identified activity; e.g. an interest) which is applicable to a known base device/method of Berg (who already ranks recommended panel objects [recommendations] based on machine learned priority settings [scores]) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Dikla to the device/method of Berg because Berg and Dikla are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Berg in view of Krueger further in view of Andrieu (US 2008/0059454 A1; hereinafter, "Andrieu").

Claim 8: (original)
Berg/Krueger teach the limitations upon which this claim depends. Furthermore, Berg teaches the following:
The system of claim 1, wherein the one or more modules are further executable by the one or more processors to: 
retrieve, from a data store, client behavior data associated with the client device, the client behavior data including instances of historical search metadata associated with the client device and instances of historical search contexts that correspond to the instances of historical search metadata (Berg, see at least [9:14-36] and [11:3-52]. e.g. “metadata may be used to identify related interests…” and  “...metadata that may be attached to the payload may include regions associated with the entered user input… prior search results… past search history and/or search results…”), and 
Although Berg teaches the above limitations, he may not explicitly teach the nuances as recited below. However, regarding these features, Berg in view of Andrieu teaches the following:
…determine a similarity of the search metadata and instances of historical search metadata, and wherein to determine the search context is based at least in part on a similarity of the search metadata and one instance of the instances of historical search metadata being greater than a predetermined similarity threshold (Andrieu, see at least Fig. 5 #502 “Determine a similarity of prior search documents [historical search metadata] to the target search document [search metadata]” and #504 “Rate the resources found in prior search documents based on the similarity”, etc… as well as [0066]-[0076], e.g. resources are ranked based on similarity score and top 10 [a threshold] ranked resources may be selected).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Andrieu (determine a similarity of the partial search results [search metadata] and instances of historical prior search documents [historical search metadata], and wherein to determine the search result [context] is based at least in part on a similarity of the partial search results [search metadata] and instances of historical prior search documents [historical search metadata] being above a particular rank [greater than a predetermined similarity threshold]) which is applicable to a known base device/method of Berg (who already retrieves search metadata determine potential results to display in object panels as well as who receives historical search metadata including prior search results, and search history, etc…) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Andrieu to the device/method of Berg because Berg and Andrieu are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Berg in view of Krueger further in view of Ramaswamy (US 2009/0256972 A1; hereinafter, "Ramaswamy").

Claim 9: (Original)
Although Berg/Krueger teach the limitations upon which this claim depends, they may not explicitly teach the nuances as recited below. However, regarding these features, Berg in view of Ramaswamy teaches the following:
The system of claim 1, wherein the one or more modules are further
executable by the one or more processors to: determine a number of characters associated with the client-initiated search, based at least in part on the number of bits associated with the client-initiated search, and wherein to determine the search context is further based at least in part on the number of characters (Ramaswamy, see at least Fig. 11 and at least [0050], [0074][-[0075], and [0080]-[0081], teaching that he decodes a number of characters of a bit-encrypted keyword embedded within metadata, such as a watermark: e.g. “…Turning to FIG. 11, the depicted example process may be used to implement the keyword [search] decoder 607 (FIG. 6) to decode whole keywords or partial keywords detected in content-aware watermarks [metadata].  The example process of FIG. 11 may be used in connection with the example process of FIG. 7 to implement the decode operation of block 707 to decode whole or partial keywords.  Initially, the keyword decoder 607 receives a whole or partial keyword from the data extractor 606 (block 1102).  The keyword decoder 607 then determines whether the whole or partial keyword is character-bit compressed (block 1104).  For example, the whole or partial keyword is character-bit compressed if each character of the whole or partial keyword is encoded as discussed above in connection with FIG. 4 using relatively fewer bits (e.g., five bits) than those used for ASCII encoding.  If the keyword decoder 607 determines that the whole or partial keyword is character-bit compressed (block 1104), the keyword decoder 607 decodes the whole or partial keyword to be represented using ASCII codes (block 1106)…”)
decode [determine] a number of characters associated with the keyword [client-initiated search] within a watermark [metadata], based at least in part on the number of bits associated with the keyword [client-initiated search], and wherein to determine the search result [context] is further based at least in part on the number of characters]) which is applicable to a known base device/method of Berg (who already retrieves search metadata used to determine potential results to display in object panels…) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Andrieu to the device/method of Berg because Berg and Andrieu are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 21 is rejected under 35 U.S.C. 103 as obvious over Berg in view of Krueger further in view of Dietz (US 9,922,092 B2; hereinafter, "Dietz").

Claim 21: (previously presented)
Although Berg/Krueger teach the limitations upon which this claim depends including, as shown supra, IP addresses included within search metadata, and teach e.g. per Berg [3:9-21] data sources may include recently received listings from users, etc… they may not explicitly teach the below nuance. However, regarding this feature Berg in view of Dietz teaches the following:
The system of claim 1, wherein the one or more IP addresses included within the search metadata are based at least in part on access via the client device that occurs within a predetermined time interval following the client-initiated search (Dietz, see at least [12:65-13:25] e.g.: “…The recent-content searcher searches a metadata cache and other records of recently-accessed [occurs within a predetermined time interval following the client initiated search] directories and recently added content items for directory recommendations that are related to the combined query. Next, in stage 13, the recent-content searcher sends the 
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Dietz which is applicable to a known base device/method of Berg to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Dietz to the device/method of Berg because Berg and Dietz are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 22 is rejected under 35 U.S.C. 103 as obvious over Berg in view of Krueger further in view of Dietz (US 9,922,092 B2; hereinafter, "Dietz") and Solanki (US 10,489,407 B2; hereinafter, "Solanki").

Claim 22: (previously presented)
Although Berg/Krueger teach the limitations upon which this claim depends including, as shown supra, IP addresses included within search metadata, and teach e.g. per Berg [3:9-21] data sources may include recently received listings from users, etc… they may not explicitly teach the below nuance. However, regarding this feature Berg in view of Solanki and Dietz teaches the following:
The system of claim 1, wherein, the one or more IP addresses included within the search metadata are based at least in part on access via the client device that occurs prior to a subsequent client-initiated search that follows the client-initiated search
Solanki, see at least [16:12-18] e.g.: “…in the event that the user does not utilize some or any of the filters 650-664, embodiments infer one or more refinements to help make the results prior to a subsequent client-initiated search]...”
Dietz, see at least [12:65-13:25] e.g.: “…The recent-content searcher searches a metadata cache and other records of recently-accessed [access via the client device] directories and recently added content items for directory recommendations that are related to the combined query. Next, in stage 13, the recent-content searcher sends the recommended directories to the recent-items finder. In some embodiments, the recent items finder also searches a local file system on the computing device that operates the CXM client 1200 for recently-accessed documents, recently-accessed directories, or other content items. … The aggregated recommendations may include the recommended directories, keywords, weights that were assigned to the keywords, etc. Additionally, the query service may sort and filter the recommended directories that it received in stages 5, 10, and 14, before sending the recommended directories to the interface service.”).
Therefore, the Examiner understands that the limitation in question is merely applying a combination of known techniques of Solanki and Dietz (retrieving recent search metadata, including IP address, during a single session [access via the client device and prior to a subsequent client-initiated search]) which are applicable to a known base device/method of Berg (who already teaches accessing a user’s search metadata including IP address and search string characters to infer user interests for the purpose of selecting and delivering panel objects [ads/recommendations] to the user) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Solanki and Dietz to the device/method of Berg because Berg, Solanki, and Dietz are each analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant canceled claim 7 and added new claim 23 on 3/8/2021. Applicant's arguments (hereinafter “Remarks”) also filed 3/8/2021, have been fully considered but are respectfully not convincing as noted below.
Pertaining to the 35 USC 103 prior art rejection, Applicant argues (Remarks, pgs. 16-17) the following: “Berg describes a search interface that provides matching or relevant typeahead search results (i.e. panel objects) for an incremental entry of user data. An incremental entry may correspond to a partial word entry, such as "Fl" in "Florida." However, Applicant submits that providing matching or relevant search results for an incremental entry of user data provides no teaching or suggestion of at least "analyz[ing] ... the one or more IP addresses relative to the number of bits associated with the character string to determine a search context that corresponds to the client-initiated search," as recited in claim 1.”
Respectfully, Applicant doesn't actually argue against the actual grounds of rejection presented in the OA. Instead, he argues against his own narrow interpretation of the prior art of Berg, including portions not relied upon by the Office. 
Applicant also argues (remarks, pgs. 18) that "Claim 1 describ[es] "a number of bits associated with the character string" and not the content (e.g., binary value) of the bits themselves ... "
Respectfully, the Examiner notes that the Applicant's claim actually recites the following: " ... the search metadata including a number of bits associated with a character string that is input as part of the client-initiated search ... " Respectfully, Applicant appears to not recognize that the grammar he has chosen to use does not narrowly mean his metadata includes a "count" of bits as he implies. Instead, the recited "metada data including a number of bits associated with a character string" is understood to mean that "a number of bits" is an intrinsic property of all character strings - i.e. all character strings have associated therewith some "number of bits"; one representation of which is the representation of each bit in binary notation e.g. 01001110 for the letter "N". Of course "the" sum of these bits is 8. i.e. eight bits is called a byte. A byte also happens to be how many bits are needed to represent letters of the alphabet and other characters. One of ordinary skill in the art knows how to convert a character string to its bit, or byte, representation and/or number value when necessary, e.g. if necessary to be represented in ASCII, and/or if necessary e.g. for storage capacity purposes during design of memory or software applications, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The courts have found that matching consumers with a given product or service "has been practiced as long as markets have been in operation." Tuxis Technologies, LLC v. Amazon.com, Inc., No. CV 13-1771-RGA, 2014 WL 4382446, at *5 (D. Del. Sept. 3, 2014); see also OpenTV, Inc. v. Netflix Inc., 76 F.Supp.3d 886, 893 (N.D. Cal. 2014) ("The concept of gathering information about one's intended market and attempting to customize the information then provided is as old as the saying, 'know your audience."')
        2 Specification at [0022]: “In various examples, the search context may correspond to one of an event, merchant, place, location, product, service, and/or a category thereof. In some examples, the PSC system may determine one or more search contexts that relate to a client-initiated search, based on combinations of search metadata. In one example, the PSC system may determine that the search context of a client-initiated search relates to a genre of music(i.e., category of product or service),…”
        3 Examiner notes: http://www.linfo.org/ip_address.html: IP Address Definition: “…An IP address is a unique numeric identifier for a computer or other device on a TCP/IP network. TCP/IP (transmission control protocol/Internet protocol) is the set of protocols (i.e., agreed upon formats) that is used for the Internet as well as for most LANs (local area networks) and other computer networks. ….”
        4 Applicant’s feature, in view of his specification at paragraph [0024], reads on Dikla’s teachings. Spec at [0024] discloses: “…In some examples, the PSC system may use one or more trained machine learning models to correlate data patterns between the one or more recommendations and the client behavior data…”